 andUNITED AUTOMOBILE WORKERS OF AMERICA, C. I. O.CaseNo. 13-C-2'733.=Decided August30,'1948DECISIONANDORDER1On May 23, 1947, Trial Examiner Martin S. Bennett issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices,2 and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. The Trial Examiner also found that,the Respondent had not engaged in certain other unfair labor prac-tices as alleged in the complaint.'Thereafter, the Respondent filed exceptions to the Intermediate Re-port and a brief in support thereof.The Respondent's request fororal argument is hereby denied, as the record, in our opinion, ade-quately presents the issues and the positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, except insofar as they areinconsistent with our findings, conclusions, and order hereinafter set.forth.IPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended,the National Labor Relations Board has delegated its powers in connection withthis proceeding to a three-man panel consisting of the undersigned Board Members[Chair-man Herzog and Members Murdock and Gray].2Tlie provisions of Section 8 (1)-and(3) of the National Labor Relations Act, which thecomplaint,alleges were violated, are continued in Section 8 (a) (1) and(3) of the Act, as-amended.-3No exceptions.were filed in the Trial Examiner's findings with respect to these allega--tions.We shall,disnuss the coinplaiiit as to them.79 N. L, R. B., No. 34.234-- VICTOR MANI FACTURING'& GASKET COMPANY235,1.We do not agree with the Trial Examiner's finding that the Re-spondent violated Section 8 (1) and (3) of the Act by dischargingConforti.The Respondent asserted that a decrease in the volume ofwork in Department H-6 required a reduction in the number of diesetters there; that Conforti was selected because he was the least effi-cient and had the least. seniority among such employees; and that butfor the need to reduce its working force, Conforti would have beenretained.The record supports this assertion.Thus, officers of- theRespondent credibly testified that there was a substantial reduction inthe Respondent's general operations at about the time of Conforti'sdischarge and that the work in Department H-6 fell off about 10 per-cent.This testimony was not contradicted, nor was any proof offeredto support the contention of the Union that there was no need to reduce-the number of die setters.The record also contains unquestionableproof that Conforti's efficiency rating, covering the 18-month periodbefore his discharge, was lower than that of any other die setter in his-departnient, and that he had the least seniority among them.Considering Conforti's relatively low standing in his departmentand'the apparent need to lay off a die setter, we are unable to say thatthe Respondent's selection of Conforti was discriminatory.True, as.the Trial Examiner found, the evidence does not support the Re-spondent's contention that it had theretofore followed a departmentalseniority rule.However, it was not shown that any different rule had_been applied in the past, for throughout the war period there had beenno occasion to'reduce the working force. In view of these facts, webelieve that the record does not contain sufficient evidence to prove thatthe method used for selecting the die setter to be laid off was evolved'by the Respondent for the purpose of reaching Conforti because of hisknown sympathies for the Union. Accordingly, we hereby reverse theTrial Examiner's finding that Conforti's discharge-was discriminatorywithin the, meaning of Section 8 (1) and (3) of the Act, and shalldismiss the complaint as to him.2.We agree with the Trial Examiner that the Respondent dis-charged Pletka because of his activities on behalf-of the Union, and notbecause of the January 14','1947, sticker incident. In reaching thisconclusion, we rely particularly on Stone's threat to discharge Pletkaif he continued his union activities. '- However, we attribute no sig-nificance to the fact that,Ahrens and Struzina, Pletka's supervisors;were promoted on the day following the discharge. The record shows,and we find, that Ahrens''chauge of status had been planned for severalRespondent's supervisory staff.. 236DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby,,orders that the Respondent, Victor Manufac-turing & Gasket Company, Chicago, Illinois,its officers,agents, suc-cessors, and assigns shall :1.Cease and, desist from :(a)Discouraging membership in United Automobile Workers ofAmerica, C. 1-0., or any other labor organization, by discharging orrefusing to reinstate any of its employees, or by discriminating in anyother manner with respect to their hire or tenure of employment orany term or condition of employment;(b) In any other manner, interfering with, restraining, or coercingits employees in the exercise of their right toself-organization, toform labor organizations, to join or assist United Automobile Workersof America, C. I. 0., or any other labor organization, to .bargaincollectively through representatives of their own choosing; and toengage inother concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Section 7of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer Charles Pletka immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges;(b)Make whole Charles Pletka for any loss of pay suffered byreason of the Respondent's discrimination against him, by paymentto him of a sum of money equal to the amount he normally wouldhave earned as-wages during the period from the date of his dischargeto the date of the Respondent's offer of reinstatement, less his netearnings during such period;(c)tached to the Intermediate Report herein marked "Appendix A."Copies of said notice, to be furnished by the Regional Director for theThirteenth Region, after being duly signed by the Respondent's repre-sentatives, shall be posted by the Respondent immediately upon re-ceipt thereof,, and maintained by it for, sixty (60) consecutive days°This'notice,however, is hereby amended by striking, ,therefrom the' words :THERECOMMENDATIONS OF A,_ TRIAL, EXAMINER" and substituting in lieu,theieof thewords:,"A DECISION 'AND. ORDER',",and by further sticking therefrom the name ofNick Conforti.',In the event,that this Order is enforced by decree of a Circuit Court of, Appeals, thereshall be inserted,before the"DECISION AND ORDER,"the words:"A DECREEOF THE UNITED STATES CIRCUIT COURT OF APPEALS ENFORCING." VICTOR MANUFACTURING & GASKET COMPANY237thereafter, in conspicuous places, including all places where notices.to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,.or covered by any other material;(d)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the Respondent discriminated against Nick Conforti, AnthonyF. Camodeca, Lanny Ward, Joseph P. McConville, Margaret E. Cecil,and Charles L. Robb, be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. Max Rotenberq.for the Board.Seyfarth, Shaw d Fairweather,byMessrs.Henry SeyfarthandHowardHawkins,of Chicago, Ill., andMr. Edward C. Koskoba,of Chicago, Ill., forrespondent.Meyers,Meyers c& Rothstein,byMr. Irving Meyers,ofChicago, Ill., andMessrs Ilarvey.PearsonandFrank Valle,of Chicago, Ill., for the Union.STATEMENT OF THE CASEUpon a second amended charge duly filed on January 17, 1947,' by UnitedAutomobile Workers of America, C. I. 0., herein called the Union, the NationalLabor Relations Board, herein called the Board, by its Regional Director forthe Thirteenth Region (Chicago, Illinois), issued its complaint dated January30, 1947, against Victor Manufacturing & Gasket Company, Chicago, Illinois,herein called respondent, alleging that respondent had engaged in and was en-gaging in unfair labor practices within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled theAct.Copies of the complaint and second amended charge, accompaniedby notice of hearing thereon, were duly served upon respondent and the Union.With respect to the unfair labor practices, the complaint, as amended at thehearing, alleged in substance, that respondent : (1) discharged seven namedemployees 2 and refused to reinstate them because they joined the Union and/orengaged in concerted, activities, (2) from and after April 1943,. threatened andwarned its employees to refrain from joining the Union and engaging in con-certed activities, and (3) by these acts and conduct interfered with, restrained.and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.On February 10, 1947, respondent filed its answer wherein it admitted theallegations of the complaint with respect to the nature of its business, that it wasengaged in commerce, and that the Union is a labor organization, and denied thecommission of any unfair labor practices.1The original charge was filed December 12, 1945.'Their names and dates of discharges are as follows :Anthony F. Comadeca___________9-11-45Margaret E CecII______________11-27-45Lanny ward ------------------9-12-45Charles L. Robb________________1-10-47Nick_Conforti__________________9-13-45Charles Pletka_________________1-14-47Joseph P. McConville___________11-20-45 °238DECISIONS OF NATIONAL LABOR RELATIONS- BOARDPursuant to notice, a hearing was held at Chicago, Illinois, from February 24toMarch 10, 1947, before Martin S. Bennett, the,undersigned Trial Examiner,'duly designated by the Chief Trial Examiner.The Board and respondent wererepresented by counsel and the Union by its counsel and representatives.Fullopportunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing upon the issues was afforded all parties.During thehearing, the undersigned denied several motions by counsel for the Board andfor respondent to strike the testimony of certain witnesses, and at the close ofthe hearing, the,motion of counsel for the Board to conform the pleadings tothe proof was granted without objection.A date was set for the filing of briefsand/or proposed "findings of fact and conclusions of law with the undersigned,and a brief has been received from respondent.Respondent moved orally, prior to the close of the hearing, and also by writ-ten motion dated March 28, 1947, filed with the undersigned after the close ofthe hearing, to take the testimony by deposition of one Mae Gaal who was un-available during the hearing.Pursuant to agreement among the parties, thetestimony of said witness was taken before the undersigned on April 9, 1947,at Chicago, Illinois.At the conclusion of said testimony, counsel for the Boardobjected to its incorporation in the recordRuling was reserved upon the ob-jection and the testimony is hereby ordered incorporated in the record.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTVictorManufacturing & Gasket Company is an Illinois corporation whose-principal office and place of business is located at Chicago, Illinois, where itis engaged in the manufacture of gaskets.During the year 1946, respondentpurchased raw materials valued in excess of $2,000,000, of which approximately50 percent was shipped to its plant from points outside the State ofIllinois.During the same period, respondent sold finished products valued in excess of-$4,000,000, of which approximately 75 percent was shipped to points outside the,State ofIllinois.Respondent admits that it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited AutomobileWorkers of America,' affiliated with the Congress ofIndustrialOrganizations, is a labor organization admitting to membershipemployees of respondent.-III.THE UNFAIR LABOR PRACTICESA. The discharges1. Introduction ; the union campaignPrior to'the'events--set forth' hereinafter, there had been-no union activityamong respondent's employees since 1940 when the Union lost a consent,elec-tion.3The Union commenced a new organizational campaign in September of3Case No. 13-R-528. VICTOR MANUFACTURING & GASKET COMPANY2391945 which continued until inid-December and then subsided It consisted ofthe distribution of union leaflets and newspapers at the plant gate and the, passingout of various stickers and book matches inside the plant.Meetings were alsoheld from time to time of various groups among respondent's approximately 1,500employees.Five of the seven discharges alleged herein to be discriminatory,took place during this period, namely in September and November.Interest in the Union revived in August of 1946 and the organizational cam-paign was resumed and continued in the same manner as in 1945, with activity.still being carried on at the time of the instant hearing.Two discharges, hereinalleged to be discriminatory, took place during this later campaign in Januaryof 1947.2.The 1945 dischargesAnthony Comadecaentered respondent's employ on or about September 5, 1945.He had stated in his employment application that he was an experienced die-setter and was assigned to the blanking department on the 7th floor, H-6, as adiesetter.On September 11, lie was transferred to the riveting department,.A-12, and later that same day was sent for by Employment Manager Nichols andtold that he was discharged as not qualified to do the work.During this period,he solicited members for the Union and distributed union literature in the plant.According to Comadeca, he was an experienced diesetter and had no difficultywith the work during his first days at the plant other than the breaking of aknuckle pin on a press on his first day, a relatively minor occurrence.He testi-fied that his work was never criticized and that Group Leader Paul Tyrchainformed Foreman Ricar in his, Comadeca's, presence that his work was satis-factory.'On September 11, Foreman Ricar sent him to the employment officewhere Employment Manager Nichols informed him that a veteran had returnedand that it was necessary to transfer him to another department on the first floor.The transfer was effected immediately and Comadeca spent a few hours in theriveting department, A-12, at the close of which, according to Comadeca, he wassent for by Nichols and told that another mistake had been made, although hewas considered able, and that there was actually no work for him. Accordingto Comadeca, Nichols then asked him if he would accept a job on the night shift.When Comadeca replied that lie would, Nichols then stated that Comadeca couldnot work nights because of his three children, that he was sorry Comadeca couldnot take the job, and that he was discharged.The testimony of respondent's witnesses, however, was at variance with thatof Comadeca.°According to Tyrcha, Comadeca sprung a crank shaft on hissecond day of work because of his inexperience!Tyrcha then decided that Coma-deca was unsuited to the work on the seventh floor and so informed ForemanRicar who arranged with Employment Manager Nichols for the transfer ofComadeca to Department A-12 where he was assigned to Foreman Prasky.Comadeca spent approximately 3 hours in A-12 and Prasky introduced him tothe 40 or 50 female operators there, acquainted him with the nature of the work,and was showing him how to take apart the machines when he noticed thatTyrcha and Ricar denied this5 Except where otherwise indicated, these findings are based on the testimony of Nichols,Tyrcha,Ricar,and Prasky which is in substantial agreement.9 In rebuttal, Comadeca admitted,th5t he had'sprting the' crank shaft,, as Tyrcha' claimed,but alleged that Tyrcha had told him to disregard the matter as it was a common experi-ence. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDComadeca was not attentive.Comadeca then excused himself and went overto a female. employee and engaged her in conversation.?Prasky telephoned Employment Manager Nichols and stated that he could notuse Comadeca in his department as he was not interested in his work and Nicholsreplied that he had just received unfavorable replies from Comadeca's refer-ences.8Prasky then sent Comadeca to the personnel office where Nichols informedhim that he was being discharged because his work was unsatisfactory.Although the circumstances attending Comadeca's discharge are suspicious,"the undersigned was more favorably impressed by respondent's witnesses hereinthan by Comadeca.Comadeca did falsity his prior experience in his employmentapplication by stating, in effect, that he had voluntarily left two companies whichin fact had dismissed him, and this information had come into respondent's pos-session shortly prior to the date of his discharge. In view of the above and thefact that the undersigned accepts the version of respondent's witnesses as toComadeca's employment history with respondent as the more reliable, it is foundthat the allegations of the complaint herein have not been sustained.Nick Conforticommenced his employment with respondent as a diesetter onFebruary 12, 1943, and, according to respondent, was laid off by Foreman Ricarfor lack of work in Department H-6 on September 12, 1945 It was also decidedat that time, as his termination notice indicates, not to rehire him, and it is foundthat he was then discharged.During his employment by respondent, he workedin various departments throughout the entire plant.He received three wageincreases, two of which were general in nature and one of which was a personalincrease.About 2 months before his termination, he asked Foreman Ricar for a raiseand was refused.He then suggested that it would be desirable to start a Unionwhereupon Ricar replied, "You will get fired for it." 10 In the week preceding hisdischarge, Conforti spoke to employees concerning joining the Union and intro-duced Comadeca and Ward, who were soliciting for the Union, to various em-ployees in the plant, telling them that Comadeca and Ward were union adherents-Conforti also informed the employees that the Union was attempting to organizethe plant in order to obtain higher wages for the workers.It was respondent's contention that (1) Conforti was a most inefficient worker,and (2) because of reduced operations it became necessary to lay off a diesetterand Conforti was chosen as he had the least seniority in his department.Respondent introduced considerable evidence in support of its first contentionherein that Conforti was an unsatisfactory and ineflcient worker.Thus, EmilTijam, head of the Die Repair Department, alleged that he had complained toForeman Ricar and General Foreman McCann of the manner in which ConfortiComadeca denied this.He claimed that he actually set up two machines that morningand that Prasky then instructed him to become acquainted with the work and the operators.8 Two of these replies, introduced in evidence, stated respectively, that Comadeca wasdismissed for poor attendance and that he would not be reemployed, and that he was dis-missed for disobedience."According to Nick Conforti, he asked Foreman Ricar on the day after Comadeca's dis-charge by Prasky, if Comadeca had been discharged "on account of the Union." Ricar thenreplied that he believed this was the reason.As Comadeca's lack of ability is establishedby the record and as his discharge was brought about in the final instance by ForemanPrasky, the undersigned is of the opinion that this incident is insufficient in the instantcase to constitute persuasive evidence of improper motivation in effecting Comadeca's dis-charge.10The testimony of Conforti,who was a clearand forthrightwitness, impressed the un-dersigned most favorably.Ricar admitted that Conforti asked for a raise,on this occasionbut denied the balance of Conforti's version of the incident.His denial is not credited. VICTOR MANUFACTURING &GASKET COMPANY241set his dies, and that he had made these complaints two or three times a monththroughout Conforti's entire tenure with respondent.11Foreman Ricar claimedthat he regularly received complaints concerning Conforti's work which averagedone a month in number and that from June to September of 1945 they averagedtwo weekly.Leadman Teofil Stipak alleged that he had complained to GeneralForeman McCann in August 1945 that Conforti spent too much time in the wash-room, and that fellow workers were perpetually complaining that Conforti wasunable to do his work. General Foreman McCann alleged that he regularlyreceived complaints concerning Conforti.Respondent also introduced exhibits to the effect that Conforti, at the time ofhis termination, had the least seniority of nine diesetters in Department H-6and that he was the only one laid off, in accordance with such seniority list.ConclusionsAssuming the testimony of respondent's witnesses appearing above to be true,the conclusion is inescapable that in the approximately 21/2 years Conforti wasemployed by respondent he was utterly incompetent and completely unable toperform his duties.On the other hand, in the opinion of the undersigned, moreindicative of respondent's true reaction to these numerous complaints, assumingthey were made, is the testimony of Foreman Ricar, who ordered Conforti'stermination, that Conforti would not have been terminated by respondent hadthere been no need for a reduction of staff by respondent, and that he had neverdiscussed these numerous complaints with Conforti.Furthermore, Ricar's testi-mony that he received no complaints other than those- concerning Conforti isrebutted by the testimony of Tijam that he regularly complained of all the die-setters in the section and that none had ever been disciplined. In addition,Employment Manager Nichols, in terminating Conforti, made no mention of themanner of performance of his duties, but referred only to the need of respondentto reduce its staff.A more accurate appreciation by respondent of Conforti's ability may perhapsbe found in a letter of recommendation given him by Nichols on September 13 atthe instruction of Production Superintendent Matusak.12Nichols admitted thatMatusak, who elsewhere claimed that he had been informed of Conforti's poorwork, admitted that favorable letters were given only where the employmentrecord was a good oneThe letter, signed by Nichols, readsin part asfollows :His [Conforti's] employment was terminated on the latter datebecauseof heavy cancellations of contracts and over-abundanceof diesetters in thedepartment in which he worked.His work and knowledge of presses of all types qualifieshim as a set-upman or a diesetter.In view of the above, the undersigned rejects the contention of respondentthat Conforti was an incompetent worker.13n In fact, Tijam testified that he complained of Conforti'swork during 1946, althoughConforti was terminated September 12, 1945.v The undersigned does not credit Matusak's denial that he authorized the preparation ofthis letter.He was an evasive witness who repeatedly gave conflicting testimony.Nicholswas not certain whether or not Matusak was present when the letter was prepared. In theopinion of the undersigned,it is inconceivable that respondent would issue such a letterhad Conforti's work been as deplorable as contended by respondent's witnesses.23 Respondent further contended that Conforti, during his employment by respondent,maintained an outside business which perforce contributed to his inefficient performance. 242DECISIONSOF NATIONAL LABOR RELATIONS BOARDContrary to respondent's contention in its brief, the record does not revealthat respondent reduced its forces on a departmental basis only. but showsthat transfers were made between departments when reductions were necessary.In fact, Conforti was transferred among several departments of the plant andhad worked throughout the plant as a diesetter.With respect to his lack ofseniority, as contended by respondent, the record shows that one Calabrese whohad less seniority than Conforti, having commenced his employment in Depart-ment H-6 in April 1944 and one year thereafter transferring to A-19, was retainedin respondent's employ after the date of Conforte's discharge " The under-signed is therefore of the opinion that the seniority list for Department H-6does not reflect the true picture of seniority for diesetters in respondent's plantand that it is not indicative of whether Conforti would have been released fromrespondent's employ for economic reasons absent a discriminatory motivation.Furthermore, the plant regulations with regard to lay-offs relied on herein byrespondent were not in existence at the time of Conforti's discharge and therenever were any prior regulations.'In view of the above, it is found that respondent's contentions herein are notsupported by the record. It is found, tinder all the circumstances and in viewof Conforti's activities in behalf of the Union particularly during his last weekof employment, together with the prior warning by Foreman Ricar of the penaltyfor engaging in union activities, that respondent was aware of Conforti's unionactivities.It is further found that respondent was motivated by unlawful con-siderations and terminated Conforti's employment because of his activities inbehalf of the Union, thereby discriminating with respect to his hire and tenureof employment, and interfeeing w-th, restraining, and coercing its employees-in the exercise of the right, guaranteed in Section 7 of the Act.Lanny Wardcommenced her employment with respondent on or about Wednes-day, September 5. 1945, as a punch press operator. on the seventh floor inDepartment H-6. She was assigned'to a 10-ton press and several days later to.a 22-ton press, and on September 13 was discharged, according to respondent,for absenteeism and inefficiency.During this period she spoke to'various em-ployees concerning the Union in lunch hours and rest periods. According to.Ward, her work was satisfactory and Group Leader Lillian Mallicoat compli--neented her several times on her workThis was denied by Mallicoat.Respondent introduced in evidence time cards showing that Ward did not-report for work on Monday, September 10 rand on the morning of September 13_Ward claimed that she had notified the company prior to starting time on the-latter date that she would be in later that day.Mallicoat, Foreman Ricar, andEmployment Manager Nichols denied that any report or advice to this effecthad been received from Ward.Ward reported for work during the lunch hour on September 13, allegedly having:been absent that morning because of a visit to the dentist, and was told by Mallicoatto report to Foreman Riear who in turn sent her to Nichols." Nichols told her-that she was being discharged because of inefficiency and absenteeism.Ward-then stated that she was actually being discharged because of her union activities,cursed Nichols and respondent's management in strong language," and statedAssuming this contention to be true, it serves only to support the construction given hereinto the letter of recommendation to Conforti'+Calabrese resigned from respondent's employ on or about October 1, 134615Nichols resigned from respondent's employ on or about September 14, 1945-16 This language appears in full in the record. VICTOR MANUFACTURING & GASKET COMPANY243-that she would return to organize respondent's employees because respondenttreated them as "slaves."Thiswas repeated several times before Ward left'sAccording-toMallicoat,Ward made considerable scrap on the job, was fre-_guentlyaway-from her machine,and was warned by Mallicoat concerning her-work.:, ThereafterMallicoat complained to Ricar and mentioned these items.Ricardecided to.dischargeWard because of her spoilage,absences from her-machine, and-absenteeism,although he admitted that he decided to discharge-her irrespective of the absences from the plant, and notified Nichols who carriedout the.discharge'RIn view of the above,the undersigned is persuaded that the 'events hereintranspired substantially as Mallicoat,Ricar,and Nichols testified.It is ac-cordingly found that the allegations of the complaint herein have not been-sustained.JosephMcConvillewas hired by respondent on or about September 5, 1945, asa hydraulic press operator in Department A-12He received an individual,wage increase of 5 cents per hour,and, insofar as the record indicates,his workwas not complained of.He spoke to employees concerning the Union,distributed,and collected application cards in the washroom before work and during restperiods and the lunch hour,-and also composed leaflets for the UnionHe wastransferred,to thenight shiftsometime before November 19, 1945, and on that(latewas told by his foreman,whomhe was unable to identify by name, thatthere was an abundance of men and an oversupply of finished material in theplant, and that he would haveto let McConvillegoMcConville merely made a-facetious remark and was paid off at the end of the shift.In view of the above state of the record,the undersigned finds that the evi-dence is insufficient to support the allegations of the complaint with respect to,the dischargeof McConville.MargaretCectl"was hired by respondent in March 1945,as a file clerk and wastransferred in May to a timekeeping position in Department A-12During the,latter part of September or first ofOctober 1945,she became interested inthe union campaign and attended meetings, signed a card and distributedeight or nine cards among her co-workeis,and solicited membership in theUnionOn or about November 16, 1945, she became ill and was absent for-approximately 10 flays,returning to work on November 26. At the close of work-that day,Chief Timekeeper McNinch called her into his office, said that her workhad not been kept up to date and was not up to par, and then gave her a termi-nation notice.There had been complaints on occasions since June that the records to be,maintained by Cecil had not been kept up to date.Foreman Prasky had spokento Cecil about the condition of her records,and McNinch had spoken to her on11The clear and forthright testimony of Nichols which the undersigned credits.Accord-ing to ward, Nichols told her that she had a bad record at the Dodge plant in Chicago,where she had formerly been employed, and that she had been vice-president of the Unionthereit is significant,however, that the Personnel Department of the Dodge plant wasthen refusing to give out personal information as the plant had closed and the employees'records were unavailable.Mallicoat favorably impressed the undersigned and her testimony is credited.Ward'stestimony was inconsistent in that sheclaimed thather spoilage was not unduly large,although she admitted that she had difficulty operating the large press because it was too,high for her height which was 5' 2". Upon the basis of Mallicoat's testimony and on the,basis of picturesof thepresses introduced in evidence,it is found that a short girl is nothandicapped in operating this press.19Cecil has since married and her name is now Macchione. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDthree of four occasions about her records being incomplete.20 Furthermore,Mae Gaal, a relief time clerk with respondent who fills in for absentee time-keepers,21 replaced Cecil during her 10-day absence in November preceding herdischarge and discovered that Cecil's records were incomplete.Gaal, and an-other girl who helped out for 1 day during this period, devoted themselves todoing the daily new work that came in and also to bringing Cecil's records offormer jobs up to date.Gaul, who had also substituted for Cecil during prior.absences, and particularly in August or September of 1945, told McNinch onseveral occasions that Cecil was behind in her work.According to Gaal, unlike,Cecil's testimony, it was vital to respondent for all records to be kept up to datedaily and no work could be deferred because of its being less important 22 There-,after, as noted above, McNinch discharged, Cecil on the'day that she. returned towork.A consideration of the foregoing has failed to convince the undersigned thatCecil was discharged because of her union activities, and it is accordingly foundthat the allegations of the complaint with respect to her discharge have notbeen sustained.3.The 1947 discharges ; interference, restraint, and coercionCharles Robbentered respondent's employ on July 17, 1945, as an apprenticetoolmaker.He was a veteran, not previously employed by respondent, and wasreceiving benefits under Public Law 16 providing for vocational rehabilitation.of disabled veterans.2'Robb had joined the Union prior to his employment by respondent and wasactive during the 1945 campaign when he distributed cards, solicited membershipfor the Union, and attended union meetings.He was again active during the1947 campaign at which time he distributed cards among the employees severaldays prior to his discharge on January 10, 1947.According to Robb, 1 or 2 dayspreviously, a fellow worker, Pletka, gave him a number of cards bearing a unionslogan as Assistant Foreman Struzina stood 5 feet away and watched them.Struzina denied that he saw or knew of this incident.The record reveals that Robb was a temperamental and difficult employee tohandle, and also possessed of a highly emotional nature.He periodically com-plained that he was not receiving the proper training required under his appren-ticeship agreement, although a training officer of the Veterans Administrationinvestigated the matter and reported that the training did meet the requiredstandards and that Robb was the only one dissatisfied of eight veterans underthe program in respondent's employ.About 2 or 3 weeks prior to his discharge, he refused to help another apprenticeremove some dies, and so informed Assistant Foreman Struzina, stating that hewas dissatisfied with his training; he finally did the job, however.Later thatday, he was reprimanded by Foreman Ahrens for refusing to obey the order of aforeman and Robb lost his temper on this occasion, shouting at Ahrens.20 The testimony of McNinch and Prasky which the undersigned credits.According toCecil, her work did fall behind in August or September because of a change in timekeepingsystems, but McNinch told her to do the best she could21Gaal has been on leave of absence since December 1946 because of illness:22The testimony of Gaal who impressed the undersigned favorably and was a' clear andconvincing witness.23Under this law, the Veterans Administration and the employer jointly map out acourse of training for the veteranHe is paid by the employer but is awarded in, addition,a monthly subsistence allowance by the government. In the instant case, the veteran wasrequired to attend school one evening a week for further instructionRobb's disabilityi wasan anxiety state and an injury to his knee. VICTOR MANUFACTURING & GASKET COMPANY245One or two days prior to his discharge, Robb had an altercation with ForemanSosnowski of the slitting department.This department cuts steel to size foruse by diemakers and Robb was then assisting a diemaker who had sent him tothe slitting department to return a piece of steel, which, according to Robb, hadbeencut to the wrongsize.Robb told Sosnowski, who was sitting at his desk,that the steel had been cut improperly but Sosnowski claimed that no error hadbeen made. Robb then swore at Sosnowski, threatened to punch him in the face,and threw the piece of steel on the desk and departed. Sosnowski complained toStruzina, Robb's superior, and told him not to send Robb back to the slittingdepartment in the future.'-After the above incident, Foreman Ahrens discussed Robb's case, and the aboveincidents,with Production Superintendent Matusak.The latter directed thata check be made of Robb's school record under the training program and it waslearned on the morning of January 10 that Robb had been marked "poor" be-cause of repeated absences and had been dropped by the school as of December31, 1946.Matusak then told Ahrens to discharge Robb.Ahrens spoke to Robba little later in the day and told him that as he was dissatisfied with his work,respondent had decided to discharge him.His termination notice, placed in re-spondent's files, reads "Threatened foreman, belligerent and unsafe."A consideration of the foregoing convinces the undersigned that Robb wasdischarged for reasons other than those set forth in the complaint, namely, hisemotional instability, his lack of respect towards management and complaintscoupled with his unsatisfactory record at school, and finally the Sosnowski inci-dent.It is accordingly found that the allegations of the complaint with respectto Robb have not been sustained.Charles Pletkaentered respondent's employ on September 14, 1942, as a tooland diemaker in Department A-3.His work was never complained of and hereceived a number of individual wage increases.He joined the Union and par-ticipated in the union campaign by passing out union literature, Kilroy stickers,"and application cards.Two or three days before his discharge on January 14,1947, he pasted two Kilroy stickers on his lunch box which he kept on top of hiswork bench in full vision of passers-by and Foreman Ahrens and Assistant Fore-man Struzina both noticed these stickers on his box.2sOn January 14, Pletka, while at work, walked over to a spray to wash hisglasses which had become dirty.He passed a push truck 27 and slapped a cornerpost with his hand, thereby affixing a Kilroy sticker to the post.He was observedand accused of so doing by Struzina, who was standing in the vicinity. Pletkadenied that he had done this, but- Struzina immediately summoned Ahrens whoremoved the sticker from the truck and told Pletka to "pack up his tools" andthat he was "through as far as the company is concerned." No reason for the24 The credited testimony of Sosnowski which is supported by that of Ernest Coglianesewho was present. According to Robb, he merely told Sosnowski that the steel was cut tothe wrong size and Sosnowski then replied that if Robb did not get out he would throwhim out. In the opinion of the undersigned, Sosnowski's version is the more likely in viewof Robb's emotional nature. In fact, the instant hearing was disturbed by an outburst offoul language from Robb when Coglianese was testifying.25This is a paper sticker approximately 3 5" by 3" in size which states,KILROY WAS HERE ANDJoined UAW-CIO28The testimony of Pletka, Struzina, and Ahrens whichis insubstantial agreement.24This was a small truck of rectangular shape with posts rising vertically in each cornerand which was pushed by hand.809095-49-vol. 79-17 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge was assigned to Pletka at the time 28 Respondent's records were markedas a reason for the discharge, "defacing company property and union activity oncompany time "The unemployment compensation form sent to the IllinoisLabor Department indicates, however, that he was discharged for "misconductin connection with work" and by way of explanation merely states "Defacedcompany property." '9It is respondent's contention, in its brief to the Trial Examiner, that respond-ent was justified in discharging Pletka inasmuch as lie had engaged in unionactivity on company time in violation of a long established company rule of whichthe employees had knowledge, in circumstances where the offending employeehad received a warning for a similar infraction.With respect to the contention that respondent had a long-established ruleforbidding union activity on company time, the record discloses that in 1940,respondent posted a notice on its plant bulletin boards which stated in part:ENGAGING IN UNION ACTIVITIES ON COMPANY TIME OR PROPERTYIS CONTRARY TO A WELL-ESTABLISHED COMPANY POLICY ANDWILL CAUSE VIOLATORS TO BE DISCIPLINED.Not only was this notice in contravention of established Board policy, insofar;as it restricted union activities on company property on non-working time,30 butitwas taken down on or about January 1, 1944 Furthermore, it was never re-placed, and since that date respondent formulated no policy with respect to thissubject which was expressed to its entire body of employees in writing or evenorally.It is thus clear that respondent's contention is in this respect not sup-ported by the record._With respect to the contention that Pletka received a prior warning for thesame type of infraction, the record discloses that Pletka and three employees,Joseph Macchione," Edward Moravec, and Martin Martier were spoken to in-dividually on January 6, 1947, by Industrial Relations Director Stone.Accord-ing to Stone, he discovered that these four were the ringleaders of a group whichhad urged employees of the toolroom to remain at home on Saturday, January 4,in an effort to obtain time and one half for Saturday work as such, and as aresult approximately one half of the toolroom employees were absent on thatdate.Each of the four was called in separately on January 6 and told by Stone, inthe presence of Vice-President Clifton and Production Superintendent Matusak,as Moravec, who is still in respondent's employ, testified, "You know as well aswe do about certain activities . . going on .in the place and we want themstopped."Moravec asked whether this referred to "staying home Saturday morn-ing" and was told to' "just forget about it " °All testified that no reference wasmade to company tilae.According to Stone, Matusak, and Clifton, Stone said, ashe testified, "The company knows that you have been engaging in concertedactivities on company time and I want you to know this is the final warning If28Pletka originally testified that he had not placed the sticker on the truckHe latertestified that he placed the sticker thereon29Ahrens and Struzina were both promoted on the day following Pletka's discharge,January 15, with no prior noticea°Republic Aviation Coi p v N. L R B ,324 U S 793,Matter of Peyton Packing Co ,49 N L R B 828'Macchione is still in respondent's employ and is the husband of Margaret CecilThe testimony of Moravec,supported by that of liacchione and Pletka whose testimonywas substantially the sameIt is found,in view of the entire picture, that.Stone wasreferring to the organizational activity of the employees VICTOR MANUFACTURING.& GASKET. COMPANY' ;247it happens again you are through."According to Stone, this meeting was calledbecause of the absences on Saturday, January 4Both Moravec and Macchione, still in respondent's employ, favorably impressedthe undersigned with their testimonyAnd if the speech were caused by, theSaturday absences, it does not appear why Stone did not mention this fact to themen involvedIt is also not readily understandable why Stone, in view of theimportance of the occasion as reflected in its handling by respondent's officials,did not retain the paper hearing the remarks suggested and written out by re-spondent's attorney instead of memorizing themThe undersigned credits Mora-vec's version of what transpired and finds that the men were warned to refrainfrom engaging in union activities.Furthermore, assuming that the statementswere made as Stone testified, it is clear that they were directed to the activityof urging the men to remain absent on January 4 andnotwith respect to anydefacement of company property.With respect to the incident on January 6 which precipitated the discharge ofPletka, Ahrens testified that he had been instructed by Matusak and Clifton todischarge anyone defacing company property with stickers.Yet, Industrial Re-lations Manager Stone who conducted the meeting of January 6 in which fouremployees were warned concerning their conduct claimed that insofar as he knewno one in management ever issued an instruction forbidding the putting up ofunion stickersIt is difficult to believe that such a regulation, if handed down,would have been promulgated without the knowledge or even assistance of Stone.The record further indicates that minor interferences with production duringworking time, unrelated to union or concerted activities, were tolerated by re-spondent.Thus, for years collections for flowers and gifts in the event of afuneral or wedding were customarily made (luring working hours.Respondentperiodically ran dances and picnics for its employees and the timekeeper woulddistribute the tickets during working timePools based on figures on pay checkswere set up during working time and foremen participated therein.There is alsoa company bowling league and teams aie chosen and entry fees collected, withforemen participating, during working hours "As noted above, Ahrens was aware of Pletka's interest in the Union, leavingnoticed the stickers on his lunch box several days earlierAnd although thesticker was immediately removed, with no damage to the truck, and no actualdefacement of company property, Ahrens treated the incident, relatively minoras it was, as a most serious event. The acceptance by respondent of other activi-ties by their employees during working time, of a non-union nature, some ofwhich were participated in by foremen, stands out in conspicuous contrast.Asrespondent had no prohibition against conversations of a brief and casual natureduring working time, it becomes apparent that its objections to the sticker onthe truck were not based upon a desire of policing its property and preventingdefacement thereof, but rather because it related to union or concerted activities.This disparity of attitude is the more apparent when viewed against Pletka'slong and outstanding record and the extreme penalty of abrupt discharge withouta warning.'This impels the conclusion that' absent the fact that the sticker33According to Stone, respondent's attorney wrote out in longhand the words lie was touse and Stone memorized the words and then returned the paper to the attorney prior tosthe interviews..34The uncontroverted testimony of Macchione which the undersigned credits35According to,Ahrens, he discharged but one other employee and this took place severalyears prior to Pletka's dischargeEmployment Manager Youngtestifiedthat lie knew ofno employees who had been discharged for defacing companyproperty 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelated to union activities, Pletka would not have been discharged by respondentfor defacing company property.Upon the basis of the foregoing and upon the entire record, the undersignedfinds and concludes that respondent discharged Pletka on January 14, 1947,because of his union or concerted activities, thereby discriminating with regardto his hire and tenure of employment and discouraging membership in the Union.It is further found that by warning its employees to cease their concerted andunion activities, respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, therebyviolating Section 8 (1) thereof.S6IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of respondent set forth in Section III, above, occurring in con-nection with the operations of respondent described in Section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom,and take certainaffirmative action designed to effectuate the policies of the Act.It has been found that respondent has discriminated in regard to the hire andtenure of employment of Nick Conforti and Charles Pletka. It will thereforebe recommended that respondent offer each of them immediate and full reinstate-ment to his former or substantially equivalent position,37without prejudice to hisseniority or other rights and privileges,and make each of them whole for anyloss of pay he may have suffered by reason of such discrimination,by paymentto each of them of a sum of money equal to that which he would have earnedas wages from the date of such discrimination to the date of offer of reinstatement,less his net earnings 38 during such period.Inasmuch as a discharge of an employee for reasons of union affiliation oractivityhas been regarded as one of the most effective methods of defeating theexercise by employees of their right to self-organization," the undersigned is ofthe opinion that there is real danger that the commission of unfair labor prac-tices generally is to be anticipated from respondent's unlawful conduct in thepast.Itwill therefore be recommended that respondent be required to ceaseand desist from in any manner interfering with, restraining,and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act 4930 In this connection, as with the case of a written rule, respondent was under obligationto make clear to its employees that it was restricting activities on company property duringworking time only.37 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position whereverpossible, but if such position is no longer in existence, then to a substantially equivalentposition "SeeMatter of The Chase National Bank of the City of New York, an Juan,Puerto Rico, Branch,65 N. L. R. B. 827.3a SeeMatter of Crossett Lumber Company,8 N L. It. B. 440, 492-8.39N. L. R. B. v. Entwistle Manufacturing Co.,120 F. (2d) 532, 536 (C. C. A. 4) ; seealsoN. L. R. B. V. Automotive Maintenance MachineryCo., 116 F. (2d) 350, 353 (C. C. A. 7).40 SeeN.L. R. B. v. Express Publishing Company,312 U. S. 426;May Department Stores,Company v. N. L. R. B.,326 U. S. 376. VICTOR MANUFACTURING & GASKET COMPANY249Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Automobile Workers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of NickConforti and Charles Pletka thereby discouraging membership in the Union,respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.5.Respondent has not discriminated with regard to the hire and tenure ofemployment of Anthony F. Comadeca, Lanny Ward, Joseph P. McConville, Mar-garet E. Cecil,and Charles L. Robb.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, the,undersigned recommends that respondent,Victor Manufacturing&Gasket Com-pany, Chicago,Illinois,its officers,agents, successors,and assigns shall:1.Cease and desist from:(a)Discouraging membership in United Automobile Workers of America,C. I. 0, or any otherlabor organization of its employees,by discriminating withregard to the hire and tenure of employment or any terms or conditions of em-ployment of its employees ;(b) In any manner interferingwith,restraining,or coercing its employees inthe exercise of the right to self-organization,to form labor organizations, tojoin or assist United Automobile Workers ofAmerica,C. I. 0., or any otherlabor organization,to bargain collectively through representatives of their ownchoosing,and to engage in concertedactivitiesfor the purpose of collectivebargaining or other mutual aid or protection,as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the -undersigned finds willeffectuate the policies of the Act:(a) Offer Nick Conforti and Charles Pletka immediate and full reinstatementto their former or substantially equivalent positions without prejudice to theirseniority and other rights and privileges,and make each of them whole for anyloss of pay he may have suffered by reason of the discrimination against him,by payment to each of them of a sum of money equalto that whichhe normallywould have earned as wages from the date of discrimination against him to thedate of respondent's offer of reinstatement,less his net earnings during suchperiod ; -(b) Post at its plant at Chicago,Illinois,copies of the,notice attached heretoand marked"Appendix A."Copies of said notice,to be furnished by the RegionalDirector for the Thirteenth Region,shall,after being signed by respondent's rep- 250DECISIONS OF.-NATIONAL' LABOR RELATIONS"BOARDresentative, be posted by it immediately upon receipt thereof and maintained forsixty (60) consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by respondent to insure that said notices are not altered, defaced, orcovered by any other material;(c) -Notify the Regional Director for the Thirteenth Region in writing, withinMen (10) days from the receipt of this Intermediate Report, what steps respondenthas taken to comply therewith.It is further recommended that unless on or before ten (10) days fiom thereceipt of this Intermediate Report, respondent notifies said Regional Directorin writing that he will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring respondent to take the aforesaidaction.It is further recommended that the complaint be dismissed insofar as it allegesthat respondent has engaged in unfair labor practices by discriminating withregard to the hire and tenure of employment of Anthony F. Comadeca, LannyWard, Joseph P. McConville, Margaret E Cecil, and Charles L. Robb.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen (15) days from the date of service of the ordertransferring the case to the Board, pursuant to Section 203.38 of said Rulesand Regulations, file with the Board, Rochambeau Building, Washington 25,D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof; andany party or'counsel for the Board may, within the same period, file an originaland four copies of a,brief in support of the Intermediate Report. Immediatelyupon,the filing of such statement of exceptions and/or briefs, the party or counselfor the Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director. Proof of service onthe other parties of all papers filed with the Board shall be promptly made asrequired by Section 203.65.As further provided in said Section 203.39, shouldany party desire permission to argue orally before the Board, request thereformust be madd 'in'writing to the Board within ten (10)-days from the date ofservice of.the order transferring the case to the Board.MARTIN S. BENNETT,Trial Exam iaer.',,.Dated May, 23, 1947.APPENDIX ANo'i ICE TO ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National' Labor.Relations Board, and in order to effectuate-the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in-any "manner interfere with, restrain or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist UNITED AUTOTMOBILE WORKERS of -AMERICA,C. I. O`, or any `'other labor. organization, to bargain collectively throughrepresentatives of their 'own choosing, and to engage in concerted activitiesfor the purpose of collective -bargaining or other mutual aid or protection. VICTOR MANUFACTURING & GASKET COMPANY251WE WILL OFFER to the employees named below immediate and full reinstate-ment to their former or substantially equivalent position without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Nick ConfortiCharles PletkaAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.VICTORMANUFACTURING &GASKETCOMPANY,Employer.Dated------------------------------By ---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.0